DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on June 15, 2020. Claims 1-2, 4-20 are pending and have been examined. Claim 3 has been canceled. Claims 1 and 15 have been amended. This action is made final in response to the Applicant Arguments/Remarks received on June 8, 2022. 

	Claim Rejections - 35 USC § 112
Regarding claim 15, the rejection under 35 U.S.C. 112(d) is withdrawn.
Claim Rejections - 35 USC § 101
Regarding claims 1-2 and 4-10 the rejection under 35 U.S.C. 101 has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suiter et al. (US Publication No. 2014/0343765), referred to as “Suiter”.
Regarding claim 1, Suiter teaches in the same field of endeavor of landing aircraft determining, in a processing system, a final approach segment, the final approach segment being a path that the aircraft will traverse to maintain aircraft speed at a controlled landing speed until the aircraft touches down on the landing runway (see at least Suiter Para 84: "Waypoint NIMMU serves as the initial approach fix 232 and opportunity gate 210 for final approach to land at KMLE Runway 12 208."), determining, in the processing system, … a path that the aircraft will traverse, just prior to entering the final approach segment, to reduce the aircraft speed to the controlled landing speed (see at least Suiter Para 84: "Should aircraft 200 fly toward initial approach fix 232 in an incorrect configuration, the system may alert the pilot via display unit 700 of a suggested configuration change.”), connecting, in the processing system, the driftdown segment to the deceleration segment, and the deceleration segment to the final approach segment, to form a complete lateral and vertical path from the current aircraft position to the landing runway (see at least Suiter Para 85: "aircraft 200 diverting from its initial flight plan 240 to emergency path 202 (and executing the associated emergency procedure set). Emergency path 202 includes opportunity gate 210, which may also represent an initial approach fix 232 for final approach 204 to landing on runway 208; emergency path 202 provides for an obtainable (safe and desirable) touchdown point 212 on the portion of runway 208 nearest the position of aircraft 200"), rendering, on a display device, a graphical representation of the complete lateral and vertical path from the current aircraft position to the landing runway, wherein the graphical representation of the complete lateral and vertical path updates as the aircraft travels (see at least Suiter Para 84: "FIG. 15 depicts RNAV navigational display information to aircraft 200 on approach to KMLE/MillardAirport"), and using a flight management system to automatically command the aircraft to fly the complete path (see at least Suiter Para 8: "Additionally, an apparatus of the present invention (1) may assist the pilot (crew) in the form of a flight director ( or checklist or the like) in executing a proposed landing solution to a given emergency, or 2) may direct the aircraft autopilot in executing the suggested (and selected) landing solution.")
Suiter does not explicitly teach in the above embodiments determining, in the processing system, a deceleration segment, the deceleration segment being a path that the aircraft will traverse, just prior to entering the final approach segment, to reduce the aircraft speed to the controlled landing speed and determining, in the processing system, a driftdown segment, the driftdown segment being a path that the aircraft will traverse, upon the complete loss of engine thrust and just prior to entering the deceleration segment, to reduce aircraft potential energy to a predetermined magnitude. However, Suiter teaches in other embodiments suggesting changes in configuration such as airspeed (see at least Suiter Para 46:” The suggestion may be generic, e.g., ‘CHECK CONFIGURATION: AIR SPEED GRADIENT __ HEADING EXPECTED’”) and “monitor[ing] total energy and utiliz[ing] known total energy to ascertain available options by, for example, criticality and flight segment” (see at least Suiter Para 105).
One of ordinary skill in the art before the effective filing date would have recognized the finite number of predictable solutions for landing an engine-out aircraft safely. Absent unexpected results, it would have been obvious to try to reduce the aircrafts potential energy and slowing down the aircraft to a landing speed in order to yield a safe landing in an engine-out scenario. And, in order to try and evaluate those recognized finite predictable solutions would only require routine skill without undue experimentation.
Regarding claim 2, Suiter remains as applied to claim 1. Suiter further teaches forming a plurality of complete lateral and vertical paths, each of the complete lateral and vertical paths extending from the current aircraft position to a different one of the landing runways (see at least Suiter Para 98: "the system may search broadly for an ALS within target radius 218, reflecting a need to land only when practicable. Within target radius 218, the system has identified an ALS in Greenland along path/procedure set 202a to opportunity gate 210a and touchdown point 212a, and an ALS in Labrador along path/procedure set 202b to opportunity gate 210b. Should aircraft 200 declare an engine-out state, however, the search radius narrows to R,, or target radius 222, reflecting an immediate need to land. As the Greenland ALS lies within the engine-out radius, it may be the only option available in an engine-out situation."), rendering, on the display device, a graphical representation of each of the complete lateral and vertical paths (see at least Suiter Para 84: "FIG. 15 depicts RNAV navigational display information to aircraft 200 on approach to KMLE/MillardAirport,").
Regarding claim 4, Suiter remains as applied to claim 1. Suiter further teaches the final approach segment aligns the aircraft with landing runway and slopes upward, at a first angle, from a first point to a second point, for a first horizontal distance (see at least Suiter Para 47: "FIG. 1 also illustrates operation of an embodiment of the present invention where the apparatus of the present invention has identified an opportunity gate 210 for aircraft 200 final approach 204... ") and the first point is an altitude above a start end of the landing runway and the first horizontal distance is measured from the start end of the landing runway (see at least Suiter Para 47: "...and targeted touchdown point 212 on runway preferred touchdown zone nearest aircraft 200 (system effort to maximize safety).").
Regarding claim 5, Suiter remains as applied to claim 4. Suiter further teaches rendering, on the display device, a cue to extend aircraft landing gear after sequencing onto the final
approach segment (see at least Suiter Para 46: "If an aircraft
is inappropriately configured for a particular segment of flight, the present invention may notify the pilot/crew and
suggest a configuration correction, such as lowering landing
gear or adjusting flaps,").
Regarding claim 6, Suiter remains as applied to claim 4.
Suiter further teaches the deceleration segment slopes upward,
at a second angle, from the second point to a third point, and
for a second horizontal distance the second horizontal distance
is measured from the second point (see at least Suiter Para 84:
"Waypoint NIMMU serves as the initial approach fix 232 and
opportunity gate 210 for final approach to land at KMLE Runway 12 208.").
Regarding claim 7, Suiter remains as applied to claim 6.
Suiter further teaches wherein the aircraft is controlled at or
above maximum lift-to-drag airspeed upon entry to the
deceleration segment (see at least Suiter Para 47: "procedure
set 202 preferably provides (when possible) for aligning
aircraft 200's pitch angle for best possible glide speed,").
Regarding claim 8, Suiter remains as applied to claim 1.
Suiter further teaches determining at what points along the
deceleration segment that flaps should be extended and to what
flap settings the flaps should be extended (see at least Suiter
Para 46: "the present invention may notify the pilot/crew and
suggest a configuration correction, such as lowering landing
gear or adjusting flaps, and the like such that the aircraft may
be correctly configured for the desired flight segment.") and
rendering, on the display device, graphical representations of
flap extension cues at the points on the deceleration segment,
the flap extension cues including the flap settings (see at
least Suiter Para 84: "Should aircraft 200 fly toward initial
approach fix 232 in an incorrect configuration, the system may
alert the pilot via display unit 700 of a suggested
configuration change.").
Regarding claim 9, Suiter remains as applied to claim 1.
Suiter further teaches processing, in the processing system, at
least aircraft weight, aircraft altitude, temperature, aircraft
airspeed, current wind speed and direction to, at least in part,
determine the final approach segment, the deceleration segment,
and the driftdown segment (see at least Suiter Para 76: "FIG. SE
depicts the data components of the main database and associated
onboard dataset utilized by a preferred embodiment of the present invention. The database may contain information specific
to pilots, aircraft and aircraft types, flight plans and legs,
and selectable parameters for the system of the present invention.").
Regarding claim 10, Suiter remains as applied to claim 1.
Suiter further teaches the driftdown segment includes a lateral
path portion and a vertical path portion (see at least Suiter
Para 58: "Here the presence of wind over aircraft 200's port
side (100 kts) flattens the circular target radius into an
ellipse 216, and runway 208b is selected as the best available
ALS despite its greater physical distance from aircraft 200's
position. The system then plots paths along 202b, 202c to
opportunity gates 110b or 110c for landing at runway 208b."),
the aircraft is flown above the vertical path portion (See at
least Suiter Fig 15: Blue box) and the lateral path portion
includes one or more of: a holding pattern, an S-turn pattern,
and an S-turn intercept pattern (see at least Suiter Fig 15: Top
right of blue box or red box, blue box disclosing a holding
pattern and red box showing a 180 maneuver performed; also see
at least Suiter Fig 16: purple arrow, showing a S-turn pattern.)

    PNG
    media_image1.png
    1001
    691
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    805
    1152
    media_image2.png
    Greyscale

Regarding claim 11, Suiter teaches the system comprising: a display device (see at least Suiter Para 13: "In a presently preferred embodiment the apparatus comprises: …( 4) a display system,"), a processing system in operable communication with the display device (see at least Suiter Para 13: "In a presently preferred embodiment the apparatus comprises: (1) an onboard computer processor;"), determine a final approach segment, the final approach segment being a path that the aircraft will traverse to maintain aircraft speed at a controlled landing speed until the aircraft touches down on the landing runway (see at least Suiter Para 84: "Waypoint NIMMU serves as the initial approach fix 232 and opportunity gate 210 for final approach to land at KMLE Runway 12 208."), determine … a path that the aircraft will traverse, just prior to entering the final approach segment, to reduce the aircraft speed to the controlled landing speed (see at least Suiter Para 84: "Should aircraft 200 fly toward initial approach fix 232 in an incorrect configuration, the system may alert the pilot via display unit 700 of a suggested configuration change”), connect the driftdown segment to the deceleration segment, and the deceleration segment to the final approach segment, to form a complete lateral and vertical path from the current aircraft position to the landing runway (see at least Suiter Para 85: "aircraft 200 diverting from its initial flight plan 240 to emergency path 202 (and executing the associated emergency procedure set). Emergency path 202 includes opportunity gate 210, which may also represent an initial approach fix 232 for final approach 204 to landing on runway 208; emergency path 202 provides for an obtainable (safe and desirable) touchdown point 212 on the portion of runway 208 nearest the position of aircraft 200"), command the display device to render a graphical representation of the complete lateral and vertical path from the current aircraft position to the landing runway, wherein the graphical representation of the complete lateral and vertical path updates as the aircraft travels (see at least Suiter Para 84: "FIG. 15 depicts RNAV navigational display information to aircraft 200 on approach to KMLE/MillardAirport").
Suiter does not explicitly teach in the above embodiments determining, in the processing system, a deceleration segment, the deceleration segment being a path that the aircraft will traverse, just prior to entering the final approach segment, to reduce the aircraft speed to the controlled landing speed and determining, in the processing system, a driftdown segment, the driftdown segment being a path that the aircraft will traverse, upon the complete loss of engine thrust and just prior to entering the deceleration segment, to reduce aircraft potential energy to a predetermined magnitude. However, Suiter teaches in other embodiments suggesting changes in configuration such as airspeed (see at least Suiter Para 46:” The suggestion may be generic, e.g., ‘CHECK CONFIGURATION: AIR SPEED GRADIENT __ HEADING EXPECTED’”) and “monitor[ing] total energy and utiliz[ing] known total energy to ascertain available options by, for example, criticality and flight segment” (see at least Suiter Para 105). 
One of ordinary skill in the art before the effective filing date would have recognized the finite number of predictable solutions for landing an engine-out aircraft safely. Absent unexpected results, it would have been obvious to try to reduce the aircrafts potential energy and slowing down the aircraft to a landing speed in order to yield a safe landing in an engine-out scenario. And, in order to try and evaluate those recognized finite predictable solutions would only require routine skill without undue experimentation.

Regarding claim 12, Suiter remains as applied to claim 11. Suiter further teaches form a plurality of complete lateral and vertical paths, each of the complete lateral and vertical paths extending from the current aircraft position to a different one of the landing runways (see at least Suiter Para 98: "the system may search broadly for an ALS within target radius 218, reflecting a need to land only when practicable. Within target radius 218, the system has identified an ALS in Greenland along path/procedure set 202a to opportunity gate 210a and touchdown point 212a, and an ALS in Labrador along path/procedure set 202b to opportunity gate 210b. Should aircraft 200 declare an engine-out state, however, the search radius narrows to R,, or target radius 222, reflecting an immediate need to land. As the Greenland ALS lies within the engine-out radius, it may be the only option available in an engine-out situation.") and command the display device to a graphical representation of each of the complete lateral and vertical paths (see at least Suiter Para 84: "FIG. 15 depicts RNAV navigational display information to aircraft 200 on approach to KMLE/MillardAirport").
Regarding claim 13, Suiter remains as applied to claim 11. Suiter further teaches a flight management system in operable communication with the processing system and configured to automatically command the aircraft to fly the complete path (see at least Suiter Para 8: "Additionally, an apparatus of the present invention (1) may assist the pilot (crew) in the form of a flight director ( or checklist or the like) in executing a proposed landing solution to a given emergency, or 2) may direct the aircraft autopilot in executing the suggested (and selected) landing solution.").
Regarding claim 14, Suiter remains as applied to claim 11. Suiter further teaches the final approach segment aligns the aircraft with landing runway and slopes upward, at a first angle, from a first point to a second point, and for a first horizontal distance (see at least Suiter Para 47: "FIG. 1 also illustrates operation of an embodiment of the present invention where the apparatus of the present invention has identified an opportunity gate 210 for aircraft 200 final approach 204... ") and the first point is an altitude above a start end of the landing runway and the first horizontal distance is measured from the start end of the landing runway (see at least Suiter Para 47: "...and targeted touchdown point 212 on runway preferred touchdown zone nearest aircraft 200 (system effort to maximize safety).").
Regarding claim 15, Suiter remains as applied to claim 14. Suiter further teaches rendering, on the display device, a cue to extend aircraft landing gear after sequencing onto the final approach segment (see at least Suiter Para 46: "If an aircraft is inappropriately configured for a particular segment of flight, the present invention may notify the pilot/crew and suggest a configuration correction, such as lowering landing gear or adjusting flaps,"). 
Regarding claim 16, Suiter remains as applied to claim 14. Suiter further teaches the deceleration segment slopes upward, at a second angle, from the second point to a third point, and for a second horizontal distance the second horizontal distance is measured from the second point (see at least Suiter Para 84: "Waypoint NIMMU serves as the initial approach fix 232 and opportunity gate 210 for final approach to land at KMLE Runway 12 208.").
Regarding claim 17, Suiter remains as applied to claim 16. Suiter further teaches wherein the aircraft is controlled at or above maximum lift-to-drag airspeed upon entry to the deceleration segment (see at least Suiter Para 47: "procedure set 202 preferably provides (when possible) for aligning aircraft 200's pitch angle for best possible glide speed").
Regarding claim 18, Suiter remains as applied to claim 11. Suiter further teaches determine at what points along the deceleration segment that flaps should be extended and to what flap settings the flaps should be extended (see at least Suiter Para 46: "the present invention may notify the pilot/crew and suggest a configuration correction, such as lowering landing gear or adjusting flaps, and the like such that the aircraft may be correctly configured for the desired flight segment.") and command the display device to render graphical representations of flap extension cues at the points on the deceleration segment, the flap extension cues including the flap settings (see at least Suiter Para 84: "Should aircraft 200 fly toward initial approach fix 232 in an incorrect configuration, the system may alert the pilot via display unit 700 of a suggested configuration change.").
Regarding claim 19, Suiter remains as applied to claim 11. Suiter further teaches process at least aircraft weight, aircraft altitude, temperature, aircraft airspeed, current wind speed and direction to, at least in part, determine the final approach segment, the deceleration segment, and the driftdown segment (see at least Suiter Para 76: "FIG. SE depicts the data components of the main database and associated onboard dataset utilized by a preferred embodiment of the present invention. The database may contain information specific to pilots, aircraft and aircraft types, flight plans and legs, and selectable parameters for the system of the present invention.").
Regarding claim 20, Suiter remains as applied to claim 11. Suiter further teaches the driftdown segment includes a lateral path portion and a vertical path portion (see at least Suiter Para 58: "Here the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216, and runway 208b is selected as the best available ALS despite its greater physical distance from aircraft 200's position. The system then plots paths along 202b, 202c to opportunity gates 110b or 110c for landing at runway 208b."), the aircraft is flown above the vertical path portion (See at least Suiter Fig 15: Blue box), and the lateral path portion includes one or more of a holding pattern. an S-turn pattern, and an S-turn intercept pattern. (see at least Suiter Fig 15: Top right of blue box or red box, blue box disclosing a holding pattern and red box showing a 180 maneuver performed; also see at least Suiter Fig 16: purple arrow, showing a S-turn pattern.)
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. Applicant argues that independent claims 1 and 11 require three separate and distinct flight path segments be connected together to form a complete lateral and vertical path from the current aircraft position to the landing runway and that the teachings in Suiter are “not even remotely synonymous with (1) determining a deceleration segment that is defined as the path that the aircraft  will traverse, just prior to entering the final approach segment, to reduce the FIG. 16 aircraft speed to the controlled landing speed, nor (2) determining a driftdown segment that is defined as the path that the aircraft will traverse, upon the complete loss of engine thrust and just prior to entering the deceleration segment, to reduce aircraft potential energy to a predetermined magnitude. The examiner disagrees.
First, the applicant argues that “independent claims 1 and 11 require three separate and distinct flight path segments be connected together to form a complete lateral and vertical path from the current aircraft position to the landing runway.” It is well-understood in the art that all sequential segments of a flight path are connected. Dividing the flight path into more or less segments does not affect their continuation. Additionally, the order of segments would have been easily 
Second, the applicant argues that the teachings in Suiter are “not even remotely synonymous with (1) determining a deceleration segment that is defined as the path that the aircraft  will traverse, just prior to entering the final approach segment, to reduce the FIG. 16 aircraft speed to the controlled landing speed, nor (2) determining a driftdown segment that is defined as the path that the aircraft will traverse, upon the complete loss of engine thrust and just prior to entering the deceleration segment, to reduce aircraft potential energy to a predetermined magnitude.” The prior art of Suiter teaches the acts of descending before final approach of landing (see at least Suiter para 77), and decelerating before landing (see at least Suiter para 57, 99). While Suiter is silent about designating one or more of these actions to a specific segment, one of ordinary skill in the art before the effective filing date would have recognized the finite number of predictable solutions for descending, decelerating, and landing in an engine-out situation. Absent unexpected results, it would have been obvious to try to reduce the aircrafts potential energy and slowing down the aircraft to a landing speed in order to yield a safe landing in an engine-out scenario based on the motivation to keep the aircraft from stalling (too slow) and to not overshoot the runway (too fast). And, in order to try and evaluate those recognized finite predictable solutions would only require routine skill without undue experimentation. Thus, the prior art structure inherently performs the same function (see MPEP 2182).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daidzic (US Patent No. 10/202,204) discloses an apparatus that assists with landing or takeoff of an airplane. Haskins et al. (US Publication No. 2017/02498520 discloses a system for auto-landing an airplane from one of a plurality of destinations. Vos et al. (WIPO  2012/145608) discloses an auto-landing system for an airplane with examples of an engine-out sequence.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663